Citation Nr: 0532541	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to dependence educational assistance under 
38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking chapter 35 education benefits, 
eligibility for which requires, in this case, permanence of a 
total disability rating.  38 C.F.R. § 3.807.  The veteran is 
service connected for lung cancer for which a 100 percent 
rating has been assigned.  This disability is rated as 100 
percent disabling for six months after the cessation of 
chemotherapy or other therapeutic procedures.  
38 C.F.R. § 4.97, Code 6819.  The record suggests that the 
appellant is receiving some hospice care, but the clinical 
records are not on file, nor is it clear that there is 
continued ongoing treatment.  The most recent evidence of 
record is a March 2004 VA compensation examination where it 
was noted that the veteran had been receiving radiation 
therapy for metastasis to the brain and that this had 
apparently resolved with this therapy, but there is no 
indication when, or if, therapy has stopped.  Further, it is 
appears that the veteran continues to receive treatment from 
a private care provider and these records should be obtained 
prior to appellate review.  

Under these circumstances, the claim must be remanded for the 
following:

1.  The RO should obtain copies of all 
records of the veteran's recent treatment 
from his private physician, Billy W. Clowney, 
M.D.  A statement from this physician 
regarding the current status of the veteran's 
therapeutic regimens should be requested.  
Records of all other treatment should also be 
requested, including those from the hospice 
providing care.  Appellant should provide 
information as needed as to the times and 
locations of all medical treatment.

2.  If the records are unclear as to the 
nature and degree of ongoing treatment, an 
appropriate VA examination should be 
conducted to ascertain whether there is still 
ongoing treatment for the cancer.  All 
clinical studies should be conducted and all 
findings should be reported in detail.  The 
claims folder should be provided the examiner 
for review prior to the examination.  This 
examination may not be needed if the records 
obtained show either continuing treatment for 
cancer, or show that the treatment has 
ceased.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
the representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

